Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/14/2021.
2. 	Claims 1-13 are pending in the case. 
3.	Claims 1, 7 and 13 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 1/14/2021, applicant has amended the following:
a) Claims 1, 4, 7, 10 and 13


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak et al. (hereinafter “Jakubiak”), U.S. Published Application No. 20160092530 A1 in view of Shelton et al. (hereinafter “Shelton”), U.S. Patent No. 10606872 B1.
Claim 1:
Jakubiak teaches A method for generating a customized visualization component, comprising: (e.g., a method for generating customized visualizations such as charts may benefit users par. 2; Further, depending on the situation, a certain customized data layout, such as a specific layout arrangement for an organizational chart, may be desired for visualizing data. As such, an increase in the ability to customize data visualizations may benefit users. Par. 3; a user created or a customizable chart.)
 	determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction;  (e.g., user creating a visualization with a web browser application (e.g., 

determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance; (e.g., determining an initial visualization based on selected dimensions (i.e., user setting parameters) par. 43; visual analyzer system 104 may generate a visualization with multiple graphical attributes (also referred to as edges) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size attributes and the like that each correspond to a dimension specified by a user such as time, sales, and other entities. Each dimension may also have one or more dimension members, such as years 2009, 2010, 2011, company names X, Y, Z, different types of products, and the like. Par. 44; The user can identify one or more dimensions of data available in the one or more  

and uploading a creation request for the customized visualization component to a  visual analyzer system to generate the customized visualization component based on the initial visualization component and the user setting parameter, the creation request comprising identifier information of the initial visualization component and the user setting parameter. (uploading a request to a system to generate a customized visualization based on specified dimension parameters and edge identifiers par. 46; Each visualization may have configuration information that includes one or more logical edge identifiers identifying the edges of a visualization, one or more edge values corresponding to each edge, and one or more edge tags for each edge. Par. 48; In certain embodiments, visual analyzer system 104 can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. Visual analyzer system 104 may then generate a visualization with multiple edges (also referred to as graphical attributes) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size edges that each corresponds to a dimension specified by a user such as time, sales, and entities, respectively.)
 uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component; 
receiving the customized visualization component created based on the creation request and identifier information of the customized visualization component from the server; (emphasis added).

However, Shelton teaches uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes user interface server 106 col. 9 lines 46-48; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-46; For example, the user 
the creation request comprising identifier information of the initial visualization component and the user setting parameter. (e.g., using unique identifier with the parameters to request visualization col. 7 lines 16-26; A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. Additionally or alternatively, a shared investigation may be available to another user and/or recipient via a user interface of a graphical user interface system.)
receiving the customized visualization component created based on the creation request and identifier information of the customized visualization component from the server; (e.g., receiving, by the interface server, the custom visualization created based on user input and the identifier information (e.g., investigation data which includes parameters and an identifier) of the custom visualization which is generated by the interface server Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For 

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to be located on a server side of a network as taught by Shelton with a reasonable expectation of success, yielding predictable and expected results of facilitating communications between client devices and data services. 

Claim 2 depends on claim 1:
Jakubiak fails to expressly teach , wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component;  
and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and a relative positional relationship parameter of the at least two visualization instances;
and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter;
and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter.


wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component;  (e.g., time line visualization is formed by combining at least two subset visualization instances Figure 5; visualization instance 534 combined with visualization instance 536 which correspond into initial visualization component 530 col. 2 line 66; to col. 3 line 8; first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arrange the first visual representation at least partly separated from the second visual representation; and present, in the user interface, the item results, the first visual representation, and the second visual representation, wherein the first visual representation the second visual representation are further presented with respect to a timeline indicating the first time period and the second time period. Col. 24 lines 55-59; Accordingly, the user interface 500 dynamically presents the results of one or more queries within the visualization area 530 based on the selected user interface options. The example visualization includes a graph 532, such as a time series graph, and a first visual representation 534 and a second visual representation 536. Col. 25 lines 8-12; Thus, the one or more graphs and/or visualizations in the user interface 500 in combination with the visual representation 534 and 536 may enable user to assess the efficacy of the one or more promotional programs.)

and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and a relative positional relationship parameter of the at least two visualization instances; (e.g., background or foreground parameter or positional relationship based on the time period of the visualization of each instance col. 3 lines 32-35; and bringing a respective visual representation to a foreground or background, the one of the first rank and the second rank corresponding to the respective visual representation. Col. 3 lines 36-40; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. Col. 19 lines 38-41; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. ) 

and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter; (e.g., using unique identifier with the parameters and interface options to request visualization as shown in Figure 5 col. 7 lines 16-26; A collection of data corresponding to a query and/or visualization. For example, the collection may 

and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes 

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to include combining a plurality of visualizations on a chart as taught by Shelton to provide the benefit of comparing data to better understand relationships between the analyzed data. 
Claim 3 depends on claim 2:
wherein the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance further comprises: determining a hierarchical relationship parameter of the at least two visualization instances; (e.g., determining a ranking relationship corresponding to the visualizations Shelton; col. 1 lines 44-48; determining a ranking based at least on the first efficacy indicator and the second efficacy indicator; generating, according to the ranking, a first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arranging the first visual representation at least partly separated from the second visual representation;)

 	and the creation request further comprises the hierarchical relationship parameter; (e.g., selecting interface options to rank the visualizations col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking.)

and the uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request for the customized visualization component to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options (e.g., ranking options) Shelton; Figure 1; GUI system includes user interface server 106 Figure 5; at least two visualizations instances positioned relative to each other col. 9 lines 46-49; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-48; For example, the user 
Claim 4 depends on claim 1:
As noted above, Jakubiak/Shelton teaches further comprising: 
presenting the customized visualization component in a component list displayed on the component editing page. (e.g., presenting multiple visualizations via GUI page of client device Jakubiak; par. 11; In certain embodiments, the techniques include displaying the first visualization, the second visualization and the highlighted first portion of the second visualization via a graphical user interface of a client device) 
(e.g., presenting the first and second visualizations results to a user Shelton; col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking. As another example, the system can dynamically present and/or generate one or more cumulative visualizations.)


As noted above, Jakubiak/Shelton teaches further comprising: sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation. (e.g., shared customized visualizations from the interface server that are identifiable by a unique identifier Shelton; col. 7 lines 20-28; The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. Additionally or alternatively, a shared investigation may be available to another user and/or recipient via a user interface of a graphical user interface system.)

Claim 7:
Claim 7 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 7. (see Jakubiak; Figure 21; apparatus comprising processor, memory and instructions) Claim 8 depends on claim 7:
Claim 8 is substantially encompassed in claim 2; therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 8. 

Claim 9 depends on claim 8:
Claim 9 is substantially encompassed in claim 3; therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 9.
Claim 10 depends on claim 7:
Claim 10 is substantially encompassed in claim 4; therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 10.
Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 5; therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 11.
Claim 13:
Claim 13 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 13. (see Jakubiak; Figure 21; non transitory computer readable medium 2122)


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak/Shelton as cited above and applied to claims 1 and 7, in further view of Bonforte et al. (hereinafter “Bonforte”), U.S. Published Application No. 20100023868 A1.Claim 6 depends on claim 1:
Jakubiak/Shelton fails to teach further comprising: sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; 
and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction. 


However, Bonforte teaches further comprising: sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; 
and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction. (e.g., well known for a user identifier to be sent to server with page request during authentication techniques par. 59; For example, if the user has established an authenticated login session with a web server that provides a particular web page, then the user's request for the web page may include a unique identifier of the user.)



Claim 12 depends on claim 7:
Claim 12 is substantially encompassed in claim 6; therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 12.


Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant argues that Shelton at most discloses that the graphical user interface system may share a unique identifier for the visualization, but fails to disclose that a creation request including identifier information of the initial visualization component corresponding to the visualization instance presented on the current component editing page and the user setting parameter set for the visualization instance is uploaded to the 

Examiner respectfully disagrees. 
Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.(emphasis added)
Examiner notes that Applicant admits that Shelton discloses that: the data base environment 110 includes a network 160, a GUI system 100, a user computing device 102, and data storage devices; the user computing device 102 may send user input, such as user interface selections, to the GUI system 100; and the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. (emphasis added)  (see Response; page 10)
	
Shelton teaches a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations (see Col. 9 lines 63-68; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112.) 
 Shelton further teaches “investigations” being shared via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization (col. 7 lines 16-26; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. ).  
Examiner submits that the “investigation” includes a visualization component that is customized based on the parameters submitted by the user query (i.e., recited receiving the customized visualization component created by the user based on the creation request) and the “investigation” is identified by the uniform resource identifier information of the customized visualization component from the server).

For at least the foregoing reasons, Examiner maintains prior art rejections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY ORR/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145